UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1744


JENNEBAH S. VILLE,

                  Plaintiff – Appellant,

             v.

UNITED AIR LINES, INCORPORATED, Dulles Airport Virginia,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:07-cv-00900-TSE-TCB)


Submitted:    December 11, 2008            Decided:   December 15, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennebah S. Ville, Appellant Pro Se. Eric J. Janson, Michael
Andrew Viccora, SEYFARTH & SHAW, LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jennebah S. Ville appeals the district court’s order

granting     summary    judgment        in       favor    of    the     Defendant,      and

dismissing     with    prejudice       Ville’s      42    U.S.C.      §§ 2000(e)-(e)17

(2000)   complaint.       We    have        reviewed     the    record    and    find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            Ville v. United Air Lines, Inc., No.

1:07-00900-TSE-TCB       (E.D.        Va.    filed       June   23,     2008;     entered

June 24,   2008).       We     deny    Ville’s       motion     for     appointment     of

counsel.     We dispense with oral argument because the facts and

legal    contentions     are    adequately         presented       in    the    materials

before   the   court    and     argument         would    not   aid     the    decisional

process.

                                                                                 AFFIRMED




                                             2